Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                                 CASE NO. 9:19-CV-80598-DMM


  ALLISON DANNEHOLD n/k/a ALLISON
  WEATHERSPOON, an individual,

          Plaintiff,

  v.

  VICTORIA J. MORTON, Individually and
  VICTORIA J. MORTON, P.A., A Florida
  Professional Service Company,

        Defendants.
  ______________________________________/

        DEFENDANTS’,VICTORIA J. MORTON AND VICTORIA J. MORTON, P.A.,
       MOTION TO DISMISS PLAINTIFF’S COMPLAINT OR IN THE ALTERNATIVE,
                  MORTION FOR A MORE DEFINITE STATEMENT

          Defendants, VICTORIA J. MORTON and VICTORIA J. MORTON, PA, by and through

  undersigned counsel, and pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby files a

  Motion to Dismiss the Plaintiff’s Complaint, as grounds thereof, Defendants state:

                                  I.      PRELIMINARY STATEMENT

          Plaintiff brought this action for alleged federal minimum wage violations (Count I) under

  the Fair Labor Standards Act (“FLSA”) and Unpaid Wages (Count II).

          The Complaint must be dismissed for including multiple defendants in each count of the

  complaint, for failing to establish a cause of action under FLSA, and for failing to comply with

  the pre-suit requirements for unpaid wages under F.S. 448.



                                              Page 1 of 7
Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 2 of 7



                                            II.     ARGUMENT

                                     A. STANDARD OF REVIEW

  The function of a Motion to Dismiss a Complaint is to raise, as a question of law, the sufficiency

  of the facts alleged to state a cause of action. Connolly v. Sebeco, Inc., 89 So.2d 482 (Fla. 1956).

  Thus, the “fundamental question [is] whether a cause of action would be established by proving

  such allegations.” Robert L. Turchin, Inc. v. Gelfand Roofing, Inc., 450 So.2d 554 (Fla. 3d DCA

  1984). While the purpose of a Motion to Dismiss, the Court is required to accept as true all well-

  pleaded allegations of the Complaint, it is not, however, required to accept as true the allegations

  that are inconsistent with the law. Brown v. First Fed. Sav. & Loan Ass’n of New Smyrna, 160

  So.2d 556, 563 (Fla. 1st DCA 1964). The Pleadings must be construed against the pleader in

  determining whether the necessary allegations have been stated. Pegg v. Bertram, 176 So.2d

  918, 921 (Fla. 3d DCA 1965), citing to Matthews v. Matthews, 122 So.2d 571 (Fla 2d DCA

  1960). Furthermore, the pleading may not survive a Motion to Dismiss based on an allegation

  that is merely supplied by inference. Pegg, 176 So.2d at 921.



     B. PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED FOR JOINING
        MULTIPLE DEFENDANTS INTO ONE COUNT

         Defendant, VICTORIA J. MORTON, is identified individually in the Complaint, separate

  and distinctly from Defendant, VICTORIA J. MORTON, PA. However, the Plaintiff has filed a

  two count Complaint, naming both Defendant’s in each count, without distinguishing each

  Defendant’s actions separately. By lumping the Defendants in the case together at each count,

  without differentiating the acts and/or omissions of each individual person and entity, Defendants

  are unware of which allegation or claims are apportioned to each Defendant.




                                               Page 2 of 7
Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 3 of 7



         Specifically, in the case at hand, Plaintiff filed a two count Complaint, with both Counts

  referencing alleged violations and/or conduct against all Defendants. While Plaintiff references a

  Defendant(s) as “Morton”, Plaintiff does not clarify that “Morton” is collectively referencing both

  Defendants. [D.E. 1 ¶ ¶ 23, 25, 26, 27 and 30]. Moreover, the Plaintiff utilizes allegations at those

  paragraphs of, “Morton’s failure to properly compensate”, that the “direct and proximate result of

  Morton’s action”, and “as a result of Morton’s conduct”, but Plaintiff fails to apportion what

  conduct or actions of each Defendant supports the counts, including what alleged damages are

  apportioned to each Defendant.

         This method of lumping Defendants together in singular counts of the pleading is improper,

  rendering dismissal appropriate. Where a Complaint names multiple Defendants, a Plaintiff

  should not plead distinct claims against all Defendants together. K.R. Exch. Servs. Fuerst,

  Humphrey, Ilttleman, PL, 48 So.3d 889, 893 (Fla. 3d DCA 2010); Pratus v. City of Naples, 807

  So.2d 795, 796-97 (Fla. 3d DCA 2002) (holding that a Complaint that names multiple Defendants

  must plead separate counts as to each Defendant rather than grouping all Defendants together in

  multiple counts).

         In Pratus, two Plaintiffs brought suit against three Defendants alleging three causes of

  action. Id at 796. In Counts I and III of the Complaint, the Plaintiffs lumped all of the Defendants

  together. Id. The Court held that the pleading was improper because the Plaintiff’s arguably had

  at least three separate causes of action against three distinct Defendants, respectively, and that each

  claim asserted against each defendant should have been pled in separate counts. Pratus, 807 So.2d

  at 797. Likewise in K.R. Exchange Services Inc., the Court determined that the Plaintiffs’ group

  claim against various Defendants failed to comply with Fla. R. Civ. P. 1.110(b). The Court

  reasoned that, “a party should plead each distinct claim in a separate count, rather than plead the



                                                Page 3 of 7
Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 4 of 7



  various claims against all of the Defendants together.” K.R. Exchange Services, Inc. 48 So.3d at

  893.

         A Complaint that elects to depart from what is required is subject to dismissal because it

  hinders the ability of each Defendant from ascertaining the nature of the acts and/or omissions

  being asserted against him. Pratus, 807 So.2d at 797; see also Semino Tribe of Fla. V. Times

  Publ’g Co., 780 So.2d 310, 314 (Fla. 4th DCA 2001). Accordingly, the Plaintiff’s Complaint for

  lumping the Defendants together, without allegation as to which Defendants engaged in the various

  actions, as it relates to all counts, should be dismissed.



     C. PLAINTIFF’S COMPLAINT SHOULD BE DISMISSED FOR FAILING TO
        PLEAD A CAUSE OF ACTION FOR FLSA WHICH REQUIERS ESTABLISHING
        TWO (2) OR MORE EMPLOYEES TO CONSTRUE “ENTERPRISE ENGAGED
        IN COMMERCE.”


     To state a claim under the FLSA for unpaid wages, an employee must allege: (1) an

  employment relationship; (2) that the employer or employee engaged in interstate commerce; and

  (3) that the employer failed to pay overtime compensation and/or minimum wages. See Morgan v.

  Family Dollar 4 Stores, 551 F.3d 1233, 1277 n.68 (11th Cir. 2008). FLSA enterprise coverage

  requires that an enterprise have “employees engaged in commerce or in the production of goods

  for commerce,” or have “employees handling, selling, or otherwise working on goods or materials

  that have been moved in or produced for commerce.” 29 U.S.C. § 203(s)(1)(A). Based upon the

  definition, an employer is only considered an “enterprise engaged in commerce” if it has two or

  more employees who are engaged in commerce. Amorim v. GMR Int’l Cuisine, Inc., Case No.:

  6:17-cv-578- Orl-37TBS, 2017 WL 3835860, *3 (M.D. Fla. Aug. 9, 2017). Nowhere within the




                                                Page 4 of 7
Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 5 of 7



  four corners of the Complaint does the Plaintiff make an allegation that two (2) or more employees

  worked for the Defendants. Accordingly, Count I of the Complaint must be dismissed.



     D. FAILURE TO PROVIDE PRESUIT NOTICE AS TO COUNT II

           At Count II of the Complaint, Plaintiff alleges a Count for Unpaid Wages and relies on

  Florida Statute § 448.08 for attorney’s fees and costs. It is assumed that Plaintiff is relying on

  Florida Statute 448.110 as its basis for the cause of action, which is the Florida Minimum Wage

  Act. However a cause of action relying on § 448.110 requires that a Plaintiff first serve proper

  pre-suit notice of the claim. Pursuant to Florida Statute § 448.110(6)(a) a party intending to bring

  suit for unpaid wages must provide pre-suit written notice to the employer stating the intent to

  bring such an action. Specifically the statute provides that the notice must, “identify the minimum

  wage to which the person aggrieved claims entitlement, the actual or estimated work dates and

  hours for which payment is sought, and the total amount of alleged unpaid wages through the date

  of the notice.”

           Plaintiff fails to both allege having complied with the pre-suit notice requirements and fails

  to attach a copy of the pre-suit notice. A dismissal is proper when the Court cannot determine

  whether Plaintiff complied with the statutory pre-suit notification procedure. See Gomez v. Kern,

  No. 12-20622-CIV-COOKIE/TURNOFF, 2012 US Dist. Lexis 44102, at 4-5 (S.D. Fla. Mar. 29

  2012).

           Dismissal of Count II is proper for Plaintiff failure to comply with the pre-suit requirements

  of Florida Statute § 448.110.




                                                 Page 5 of 7
Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 6 of 7



          MOTION FOR MORE DEFINITE STATEMENT (IN THE ALTERNATIVE)

         In a Complaint which names more than one (1) Defendant and the allegations do not

  identify with specificity the particular Defendant who allegedly committed each alleged wrongful

  act, a trial court can require a more definite statement on its own motion to cure insufficient

  pleading. .See Byrne v. Nezhat, 261 F.3d 1075, 1133 (11th Cir. 2001). As indicated above, by the

  lumping of Defendants together, without allegation as to which Defendants engaged in which

  actions, Defendants are unable to sufficiently answer the Complaint and require more definitive

  statements.



                                            III.    CONCLUSION

         For the foregoing reasons, dismissal of Plaintiff’s Complaint is warranted in this case, as

  Plaintiff’s Claims for Violation of the FLSA (Count I) and Unpaid Wages (Count II) fails due to

  lumping multiple Defendants in each Count, failing to plead a cause of action for FLSA showing

  two or more employees to establish an enterprise engaged in commerce, and the Plaintiff failed to

  allege compliance with the pre-suit notice requirements of the Florida Minimum Wage Act.

         WHEREFORE, Defendants request the Court enter an order dismissing Plaintiff’s

   Complaint in its entirety, or in the alternative, compel Plaintiff to provide a more definite

  statement as to both counts.



                            LOCAL RULE 7.1(A)(3) CERTIFICATION

         Pursuant to Local Rule 7.1(A)(3), undersigned counsel for Defendants, for purposes of

  this motion, certifies that she has conferred with the Plaintiff’s counsel in a good faith effort to

  resolve the issue raised in this motion after having been served with the Plaintiff’s complaint.



                                                Page 6 of 7
Case 9:19-cv-80598-DMM Document 15 Entered on FLSD Docket 06/14/2019 Page 7 of 7



  DATED: June 14, 2019


                                                             Victoria J. Morton, PA
                                                             6864 Hendry Drive
                                                             Lake Worth, FL 33463
                                                             Telephone (561) 891-8022

                                                             By: /s/ Victoria J. Morton
                                                                    Victoria J. Morton
                                                                    Fla. Bar No.: 0676462
                                                                    victoria@vjmlegal.com




                                 CERTIFICATE OF SERVICE

         I HEREBY certify that on June 14, 2019, I electronically filed the foregoing document

  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of recorded identified on the Service List in the manner specified via

  transmission of Notice of Electronic Filing generated by CM/ECF.

                                                             By: /s/ Victoria J. Morton
                                                                    Victoria J. Morton




                                             Page 7 of 7
